DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Response to Arguments
3. Applicant’s arguments with respect to claim(s) [1-12] have been considered but are moot because the new ground of rejection, made by modifying the previous applied prior art with a newly introduced reference, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    899
    884
    media_image1.png
    Greyscale

4. Above  is  fig. 2, annotated   from the prior art. For illustrative purpose.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims [1, 4-6, 8, 10 and 12] are   is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2007/0195182) in view of  Watanabe (US. 2010/0277634) and  Mitsunaga (US. 2016/0173793).


Re Claim 1, Ito discloses an electronic apparatus (see figs. 1 and 2) comprising: an input unit
into which image data generated by an image capturing unit is input (see 43A and 43B fug. 2, the
signal holding circuits, and (0050, the vertical reading signal lines H1 to H4 into the signal
holding circuits of the horizontal scanning circuit 43A. After that, at the timing when the pulse
signals .phi.V3 and .phi.SHB become High, the pixel signals with respect to the third line are
stored via the vertical reading signal lines H1 to H4 into the signal holding circuits of the
horizontal scanning circuit 43B), the image capturing unit having a first imaging region
including a plurality of pixels for capturing an image of a subject under a first imaging condition
and a second imaging region including a plurality of pixels for capturing an image of the subject
under a second imaging condition different from the first imaging condition (see figs. 1 and 2,
the imaging area A and B and 10039, The frame rate setting device 3 assigns a frame rate to each
image area set by the divided area setting device 2), the first imaging region and the second
imaging region being arranged in two directions intersecting each other (see imaging area A
imaging area B as depicted in fig. 2 [the positions of pixels in the respective imaging area as
depicted in fig. 2]), 

 Ito doesn’t seem to explicitly disclose a portion of the first imaging region being interspersed with a portion of the second imaging region.
 
Nonetheless in the same filed of endeavor  Mitsunaga discloses an image processing device as Ito (see Mitsunaga fig. 22). Mitsunaga further discloses a portion of a first imaging region being interspersed with a portion of a second imaging region (see the above annotated fig. 2 and ¶¶ 00097-0098,  showing an example of the pixel arrangement regarding,  [the claim limitation is very broad it just requires a portion of the first imaging region to be  interspersed with the second region, and thus as shown in the above annotated figure (fig. 2 of the prior art),   “RS”  a portion  first image region is between the two “WL” of second imaging region]).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Ito before the effective filling date of the claimed invention  by the teachings of  Mitsunaga, since this is a mere rearrangement of parts to obtain a predictable result.

Ito as modified by Mitsunaga (combination)  discloses a recoding control unit (see Ito,  41A, 41 B, 42A, 42B, 43A, 43B and  44A, 44B in fig. 2).  However the combination   doesn’t seem to explicitly disclose a recording control unit configured (i) to record, in an image file, first image data generated in the first imaging region continuously without including second image data generated in the second imaging region, and (ii) to record, in image file, the second image data generated in the second imaging region continuously without including the first image data generated in the first imaging region


Nonetheless in the same field of endeavor Watanabe discloses an image processing device as the combination (see Watanabe fig. 1). Watanabe further discloses  a recording control unit (see 22 fig. 1) configured (i) to record, in an image file (referring to the memory 26, by the virtue of storing image data of various type as disclosed in the text of ¶0031 ), first image data generated in the first imaging region continuously without including second image data generated in the second imaging region, and (ii) to record, in the image file,  the second image data generated in the second imaging region continuously without including the first image data generated in the first imaging region.(see 26 fig.1 and  ¶0031 The data storage region 26b stores data which are imaged through the long-time exposure (equated to first imaging condition) and read in a second field. The data storage region 26c stores data which are read through short-time exposure , equated to second imaging condition [images captured at different frame  rate possess different exposure]).  

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify  the combination before the effective filling date of the claimed inventio as taught in Watanabe  since this would allow to store  images captured at different imaging condition, output A and Output B as depicted in figs 2 and 3 of Ito,  separately; thus  enhancing a usability of Ito by storing the output image data of  the combination   separately in a recoding medium as taught in Watanabe  for example to allow future post processing. 

Re Claim 4, Ito as modified further discloses, wherein: the first image data and the second image data are still-images; and the first imaging condition and the second image condition are imaging conditions for still-images (see Watanabe ¶0027 and Ito, ¶0091, when capturing a still image, at 30 frames per second as disclosed in text of ¶0091 of Ito).

Re Claim 5, Ito  as modified further discloses, wherein: the first image data and the second image data are motion-images; and the first imaging condition and the second image condition are imaging conditions for motion-images (see Ito ¶0109,  the image areas can be changed dynamically; thus, high-speed or slow-speed motion control appropriate for the photographer's intention can be performed flexibly and finely based on the area where the moving subject exists. [when capturing a still image]). 


Re Claim 6, Ito as modified further discloses, wherein: the first imaging condition and the second imaging condition contain information relating to exposure for capturing an image of the subject by the image capturing unit (see Ito, ¶0076, The frame rate setting device 3a can control not only the frame rate but also a time period for storing the signal (i.e., a storage time or an integration time)). 


Re Claim 8, Ito as modified further discloses, wherein: the first imaging condition and the second imaging condition include information relating to an imaging operation of the image capturing unit (see Ito  ¶0039, The frame rate setting device 3 assigns a frame rate to each image area set by the divided area setting device 2 , [the different frame rates are an operation of the image capturing apparatus]). 

Re Claim 10,  Ito as modified further discloses, wherein: the first imaging region and the second imaging region each have a photoelectric conversion unit (see Ito fig. 2) that accumulates a charge generated by photoelectrically converting incident light  (see Ito fig. 2 , the photodiodes as depicted in fig. 2); and the first imaging condition and the second imaging condition include a time period of accumulation of the charge by the photoelectric conversion unit (see Ito ¶0076, The frame rate setting device 3a can control not only the frame rate but also a time period for storing the signal (i.e., a storage time or an integration time)). 

Re Claim 12, is a program implicit to a function of the apparatus claimed in claim 1, thus analyzed and rejected by the same reasoning.

                         
6. Claim [2, 3, 7 and 9] is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2007/0195182) in view of Mitsunaga (US. 2016/0173793 and  Watanabe (US. 2010/0277634) and  further in view of  Boarder (US. 2010/0231738). 


Re Claim 2, Ito as modified by Mitsunaga  and Watanabe (combination) discloses everything except , wherein: the recording control unit is configured to record the first imaging condition and the second imaging condition in the image file. 
Nonetheless in the same field of endeavor Border discloses an image processing device as Ito (see for example Boarder,  Fig. 5). Border further discloses a recording control unit is configured to record a first imaging condition and a second imaging condition in the image file (see ¶0041, In a still further embodiment of the invention, a capture rate indicator that records the capture rate or an exposure time indicator that records the exposure time is stored with the video image data. This capture rate indicator data or exposure time indicator data can be stored with respect to each pixel of video image data to be stored or, alternately location tags can be stored with a capture rate indicator or exposure time indicator for each captured region in the video image and defined by the location tags).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of .Border since this would allow to enhance post processing or making the output data more informative.

Re Claim 3, Ito as modified further discloses, wherein: the recording control unit is configured to record the first imaging condition and the first image data in association with each other, and to record the second imaging condition and the second image data in association with each other (see Boarder ¶0041, this capture rate indicator data or exposure time indicator data can be stored with respect to each pixel of video image data to be stored or, alternately location tags can be stored with a capture rate indicator or exposure time indicator for each captured region in the video image and defined by the location tags). 

Re Claim 7, Ito as modified  by Mitsunaga and Watanabe (combination doesn’t seem to explicitly disclose the first imaging condition and the second imaging condition include information relating to brightness of the subject whose image is captured by the image capturing unit.

Nonetheless in the same field of endeavor Border discloses an image processing device as Ito (see for example Boarder,  Fig. 5). Border further discloses first imaging condition and the second imaging condition include information relating to brightness of the subject whose image is captured by the image capturing unit. (see Boarder ¶¶0037, 0041, This capture rate indicator data or exposure time indicator data can be stored with respect to each pixel of video image data to be stored or, alternately location tags can be stored with a capture rate indicator or exposure time indicator for each captured region in the video image and defined by the location tags, [by the virtue of  how long the pixels being exposed, one of ordinary skill in the art will be able to perceive the brightness  information of the image]).

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Border since this would allow to enhance post processing or making the output data more informative.

Re Claim 9, Ito as modified by Mitsunaga and Watanabe (combination) doesn’t seem to explicitly discloses the first imaging condition and the second imaging condition include information relating to luminance of the subject whose image is captured by the image capturing unit.
Nonetheless in the same field of endeavor Border discloses an image processing device as Ito (see for example Boarder, Fig. 5). Border further discloses the first imaging condition and the second imaging condition include information relating to luminance of the subject whose image is captured by the image capturing unit, (see Boarder ¶¶0037, 0041, This capture rate indicator data or exposure time indicator data can be stored with respect to each pixel of video image data to be stored or, alternately location tags can be stored with a capture rate indicator or exposure time indicator for each captured region in the video image and defined by the location tag [by the virtue of  how long the pixels being exposed, one of ordinary skill in the art will be able to perceive  the luminance information of the image]).  

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Border since this would allow to enhance post processing or making the output data more informative.

7.  Claim [11] is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2007/0195182) in view of  Mitsunaga (US. 2016/0173793 and Watanabe (US. 2010/0277634) and  further in view of  Minakuti(US. 2005/0052547). 

Re Claim [11] Ito as modified by Mitsunaga  and Watanabe (combination) doesn’t seem to explicitly discloses, wherein: the first imaging region and the second imaging region each have an amplification unit that amplifies a signal generated from the charge; and the first imaging condition and the second imaging condition include an amplification factor of the amplification unit. 
 Nonetheless in the same field of endeavor Minakuti discloses an imaging device as Ito (see Minakuti figs. 1 and 4). Minakuti further discloses: a first imaging region and a second imaging region each have an amplification unit that amplifies a signal generated from the charge (see fig.5 and   ¶0011, a solid-state image sensor including a plurality of pixels that perform photoelectric conversion so as to generate output signals that vary with a first characteristic in a first region and with a second characteristic in a second region with respect to the amount of incident light); and a first imaging condition and a second imaging condition include an amplification factor of the amplification unit (see ¶0117, in the AE gain adjustment blocks 138r, 138g, and 138b, on the basis of the AE evaluation value fed from the AE/WB evaluation value detection circuit 7, the brightness values are individually amplified or reduced. The AE gain adjustment here is a process whereby the amplification factor for the brightness values is varied and thereby the gain is adjusted in order to brighten or dim the subject, i.e., to vary its lightness [the imaging condition being a variation in brightness of each pixel capturing a visible light, as disclosed in the text of ¶0117]).

 Hence it would have been obvious to one of ordinary skill in the art to haven motivated to modify the combination before the effective filling date of the claimed invention by the teachings of   Minakuti since this would allow to capture an evenly exposed image.

Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698